USCA11 Case: 21-12051      Date Filed: 12/30/2021   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12051
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellant,
versus
DAVID KENNETH MARTIN,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
           D.C. Docket No. 1:20-cr-00041-TFM-N-3
                   ____________________
USCA11 Case: 21-12051       Date Filed: 12/30/2021   Page: 2 of 8




2                     Opinion of the Court               21-12051


Before JILL PRYOR, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       David Martin pled guilty to conspiring to possess with in-
tent to distribute a substantial quantity of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846. As part of the plea
agreement, Martin confessed wrongdoing, agreed that he was
“accountable for approximately 297 grams of methampheta-
mine,” and aided the authorities. In exchange, the government
dropped the remaining two counts brought against Martin in the
indictment.
       Section 841(b)(1)(A) contains a mandatory minimum sen-
tence of 120 months’ imprisonment for any violation of
§ 841(a)(1) involving “50 grams or more of methamphetamine.”
But the district court, over the government’s objection, sentenced
Martin to 96 months’ imprisonment—24 months below the man-
datory minimum. In doing so, the district court made findings
tending to indicate that Martin has made strong efforts to reform
himself and to stop using drugs.
       The government now appeals, alleging that the district
court lacked the discretion to deviate below the mandatory min-
imum sentence and that, consequently, Martin’s sentence is ille-
gal. For the reasons set out below, we agree, and thus vacate
Martin’s sentence and remand to the district court for resentenc-
ing.
USCA11 Case: 21-12051         Date Filed: 12/30/2021     Page: 3 of 8




21-12051                Opinion of the Court                         3

               I.     RELEVANT BACKGROUND
       On February 27, 2020, Martin was indicted by a grand jury
for conspiring to possess and distribute more than 50 grams of
methamphetamine (Count One), in violation of 21 U.S.C.
§§ 841(a)(1) and 846, and 18 U.S.C. § 2, and two counts of know-
ingly and willfully possessing methamphetamine with intent to
distribute (Counts Fourteen and Fifteen), in violation of
§ 841(a)(1) and § 2. 1 On April 27, 2020, Martin pled guilty to
Count One, i.e., the conspiracy charge. In exchange for the gov-
ernment dropping the other two counts against him, Martin ad-
mitted that he was responsible for “297 grams of methampheta-
mine actual.” The plea was accepted on June 3, 2020, and Counts
Fourteen and Fifteen were dismissed on the government’s mo-
tion.
       A probation officer subsequently prepared a Presentence
Investigation Report (“PSI”) for Martin. Because Martin pos-
sessed at least 150 grams but less than 500 grams of methamphet-
amine, the PSI stated that his base offense level was 32 under
U.S.S.G. § 2D1.1(c)(4). Martin possessed a dangerous weapon, so
the level was raised to 34 pursuant to U.S.S.G. § 2D1.1(b)(1).
Additionally, because Martin accepted responsibility and aided the
authorities, his level was reduced by three points under U.S.S.G.
§ 3E1.1(a)–(b) to 31. And the PSI stated that, based on his crimi-


1 Martin and four other codefendants were named and charged in a seven-
teen-count indictment.
USCA11 Case: 21-12051       Date Filed: 12/30/2021    Page: 4 of 8




4                     Opinion of the Court                21-12051

nal record, Martin had a criminal history category of II. Accord-
ingly, the PSI found that the statutory minimum term of impris-
onment was 120 months and that the maximum was life, see
§ 846(b)(1)(A), and that the U.S. Sentencing Guidelines range rec-
ommended between 121 and 151 months’ imprisonment.
       At the sentencing hearing on May 13, 2021, the district
court found the PSI’s calculations as to the total offense level,
criminal history category, and sentencing guidelines ranges cor-
rect. However, the district court sentenced Martin to just 96
months’ imprisonment, 24 months fewer than the statutory man-
datory minimum. The government objected on the record, not-
ing the discrepancy between Martin’s sentence and the mandato-
ry minimum, which the district court denied.
       The government filed a motion to correct the judgment
under Federal Rule of Criminal Procedure 35. The government
alleged that it was clear error to impose a sentence under the
mandatory minimum without finding that an exception applied.
The district court denied the motion based on its “obligation . . .
to impose a sentence not greater than required by law.”
      The government then filed this timely appeal.
USCA11 Case: 21-12051               Date Filed: 12/30/2021       Page: 5 of 8




21-12051                   Opinion of the Court                                5

                   II.      STANDARD OF REVIEW
       We review the legality of a sentence de novo. 2 United
States v. Prouty, 303 F.3d 1249, 1251 (11th Cir. 2002)
                             III.     ANALYSIS
    A. Martin’s Sentence Falls Below the Statutory Minimum.
       Mandatory minimum sentences are just that: mandatory.
They reflect a judgment by Congress that certain offenses should
have certain minimum punishments; to disregard them would af-
fect the “rights of . . . the people of the United States.” United
States v. Clark, 274 F.3d 1325, 1329 (11th Cir. 2001) (quoting
United States v. Barajas-Nunez, 91 F.3d 826, 833 (6th Cir.1996)).
Thus, “[i]t is well-settled that a district court is not authorized to
sentence a defendant below the statutory mandatory minimum
unless the government filed a substantial assistance motion pur-

2 Martin asks us to review the district court’s decision for abuse of discretion,
citing Gall v. United States, 552 U.S. 38 (2007). That is the appropriate stand-
ard of review when assessing a sentence with respect to the sentencing
guidelines. See id. at 41. However, the legality of a sentence, i.e., whether
the district court had any discretion in the first place, is a question of law
which we review de novo. See United States v. Clark, 274 F.3d 1325, 1328
(11th Cir. 2001) (“The sentencing guidelines make clear that where a guide-
lines range falls entirely below a mandatory minimum sentence, the court
must follow the mandatory statutory minimum sentence. We emphasize
that this case is governed by the mandatory minimum sentences established
by Congress, and is not a case where the district court had any discretion to
depart downward from the relevant sentencing guidelines range.” (citations
omitted)); United States v. Castaing-Sosa, 530 F.3d 1358, 1360 & n.3 (11th
Cir. 2008).
USCA11 Case: 21-12051              Date Filed: 12/30/2021          Page: 6 of 8




6                           Opinion of the Court                      21-12051

suant to 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 or the defendant
falls within the safety-valve of 18 U.S.C. § 3553(f).” United States
v. Castaing-Sosa, 530 F.3d 1358, 1360 (11th Cir. 2008).
       Here, in pleading guilty to violating 21 U.S.C. §§ 841(a)(1)
and 846, Martin admitted to possessing 297 grams of metham-
phetamine. And 21 U.S.C. § 841(b)(1)(A)(viii) is clear: a person
who violates § 841(a)(1) and possesses “50 grams or more of
methamphetamine . . . shall be sentenced to a term of imprison-
ment which may not be less than 10 years”; i.e., 120 months.
Plainly, then, Martin’s sentence is outside the statutory range.
       Therefore, unless an exception justifies the downward var-
iance, Martin’s sentence is illegal.
                 B. No Exceptions Justify the Departure.
       Martin answers that he qualifies under the “safety valve”
provision found in 18 U.S.C. § 3553(f). 3 Under that provision, a
court may sentence a defendant “without regard to any statutory
minimum sentence, if the court finds, at sentencing, after the
Government has been afforded the opportunity to make a rec-
ommendation, that” the defendant meets a variety of criteria, in-
cluding a mild criminal history, absence of violence in the offense
and injury to others, and the defendant playing a limited role in
the offense. See id.



3   The government did not file a substantial assistance motion.
USCA11 Case: 21-12051        Date Filed: 12/30/2021    Page: 7 of 8




21-12051               Opinion of the Court                       7

       Here, the district court did not make the necessary findings
to apply the safety valve. To be sure, the district court made find-
ings that justify a sentence at the low end of the guidelines:
      [Martin] seem[s] to have found the path toward pro-
      social activities. . . . [I]f [Martin] get[s] away from
      [drugs], . . . [he]’ll do just fine . . . .
      I looked at the defendant’s presentence report and
      determined what I thought a reasonable sentence
      would be, then I looked at what the guidelines re-
      quire, and I feel that the guidelines are more puni-
      tive than necessary to achieve the ends of sentenc-
      ing.
      I feel that the sentence that I am imposing addresses
      the seriousness of the offense and the sentencing ob-
      jectives of punishment, deterrence, and incapacita-
      tion. . . .
      I find that [Martin is] not likely to flee or to pose a
      danger to any other person or the community . . . .
But while these factors tend to indicate that Martin has made
commendable efforts at reform, they simply do not satisfy the ex-
plicit statutory requirements laid out in § 3553(f).
      As the district court was bound by the expressed will of
Congress, so too are we. There is a statutory minimum length of
sentence that must be imposed under 21 U.S.C. § 841. There are
no exceptions present here that allowed the district court to sen-
USCA11 Case: 21-12051    Date Filed: 12/30/2021   Page: 8 of 8




8                   Opinion of the Court             21-12051

tence Martin below the statutory mandatory minimum sentence.
Accordingly, we vacate and remand for resentencing.
      VACATED AND REMANDED.